

Exhibit 10.5






SETTLEMENT AGREEMENT AND FULL RELEASE
This Settlement Agreement and Full Release (the “Agreement”), dated as of
October 16, 2018 is by and between Joseph A. Davila (“Executive”) and Altisource
S.à r.l., with registered offices at 40, avenue Monterey, L-2163 Luxembourg and
registered at the Luxembourg Trade and Companies Register under number B.147.268
(the “Company” and, together with any successor entities, parent companies,
subsidiaries and affiliates, including Altisource Portfolio Solutions S.A.,
“Altisource”) (the “Parties”).
Whereas:
•Executive is employed by the Company by virtue of an employment contract dated
June 17, 2011 with a Commencement Date of July 28, 2011 (the “Employment
Contract”);
•By hand-delivered letter dated October 16, 2018 (the “Notice Date”), Executive
resigned, with notice;
•On October 16, 2018, a meeting between Executive and the Company was held;
•Executive and the Company wish to settle immediately and definitely any dispute
between Executive and Altisource particularly in respect of Executive’s
employment and resignation.
In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:
1.The Parties acknowledge that Executive’s employment with the Company will end
at midnight on December 14, 2018 (the “Separation Date”), as mutually agreed
between the parties. Except for any consideration set forth in paragraph 4, base
salary owed through the Separation Date and unused annual leave for 2018 (if
any), Executive acknowledges that he has been paid all compensation and benefits
due to him and waives any right to additional compensation or consideration
whatsoever.
2.Executive agrees that he will:
(i)     exercise his functions in a competent, professional and cooperative
manner for time worked through the Separation Date (or earlier date mutually
agreed to with the Company);
(ii)     cooperate fully with and ensure the transition of his responsibilities
in a professional manner, including, without limitation, by (a) assisting, and
provided information to, William Shepro, or any of his designees, in connection
with the transition and (b) delivering to Mr. Shepro, or his designee, on or
before November 15, 2018, a comprehensive transition memorandum setting forth a
detailed description of all of his duties and responsibilities and to update the
memorandum with any changes requested by Mr. Shepro (or his designee) on or
before November 30, 2018; and
(iii)    ensure the identification and location of all files and materials,
electronic or otherwise, necessary for the completion of his duties and
responsibilities.




Page 1 of 10    Strictly confidential    Executive _____/ Company _____

--------------------------------------------------------------------------------




3.Executive shall not, individually or in concert with one or more persons, at
any time or by any means whatsoever, directly or indirectly, disclose,
communicate, make public, declare, transmit, convey, communicate, verbalize or
publicize in any manner, to any entity or person, any problems, issues,
complaints, concerns, disputes, disagreements, conflicts, controversies or
differences of opinion, actual or perceived, Executive has, had or may have with
Protected Persons (defined below), any information of a confidential nature with
regard to the Protected Persons, or the operations, policies, decisions,
practices, filings, disclosures, business conduct or culture of the Protected
Persons. Executive shall not, individually or in concert with one or more
persons, at any time or by any means whatsoever, directly or indirectly, make
any disclosure, communication, declaration, transmission, verbalization or
publication to any entity or person or take any action which is intended or
could reasonably be expected to: (i) harm, disparage or impugn the character,
honesty, integrity of business acumen, reputation, standing, names, marks or
status of any Protected Persons, or (ii) lead to unwanted publicity for any
Protected Persons. Notwithstanding the foregoing, nothing in this paragraph or
elsewhere in this Agreement shall prohibit Executive from making any statement
or disclosure required by law. Prior to making any required disclosure,
Executive shall provide the Altisource Chief Legal and Compliance Officer with
written notice of the specific anticipated statement or disclosure no less than
five (5) days prior to making such statement or disclosure, and shall cooperate
with Altisource in objecting to and in making such statement or disclosure (or
refraining from making such anticipated statement or disclosure until able to
satisfactorily resolve such objections in Altisource’s sole discretion). None of
the foregoing restrictions shall apply to communications between Executive and
his attorney and/or immediate family. Executive shall be responsible for
assuring that his family and his attorney comply with the commitments of this
paragraph. A breach by Executive’s family or his attorney will be considered a
breach by Executive.
The term “Protected Persons” shall mean Altisource, its contractors, vendors, or
clients, and the employees, officers, managers, directors and shareholders, past
or present, of the foregoing.
4.Following the execution of this Agreement by both Parties and contingent upon
the Company’s receipt of the executed Agreement, Executive’s compliance with
paragraphs 2 and 3 of the present Agreement and the expiration of the revocation
period referred to in paragraph 18 (collectively, the “Conditions”), the Company
shall (in each case subject to applicable withholdings):
(i)Pay Executive the sum of One Hundred and Seventy-One Thousand Two Hundred
Euros (€171,200.00), as severance, subject to applicable withholding taxes on
the applicable portion pursuant to article 115 of the amended law of 4 December
1967 on income taxation. Executive shall support any risks in relation to the
tax release regime, which shall be payable in Euros within fourteen (14) days of
the Separation Date, provided that Executive has successfully completed his
transition and all Conditions are met;
(ii)Pay Executive the sum of One Hundred and Fourteen Thousand One Hundred and
Thirty-Two Euros (€114,132.00), equal to four months’ base salary, pursuant to
Article 9(c) of Executive’s Employment Contract, in consideration for
Executive’s non-competition obligations, which are set forth in Article 9 of the
Employment Contract and incorporated herein by reference, which shall be payable
in Euros within fourteen (14) days of the Separation Date, provided that
Executive has successfully completed his transition and all Conditions are met;


Page 2 of 10    Strictly confidential    Executive _____/ Company _____

--------------------------------------------------------------------------------




(iii)Pay Executive the sum of Two Hundred and Forty-Five Thousand U.S. Dollars
($245,000) as payment for his 2018 incentive compensation (70% of Executive’s
incentive target amount), payable within fourteen (14) days of the Separation
Date (in United States Dollars or converted to Euros at the then-current
exchange rate, in Executive’s discretion), provided that Executive has
successfully completed his transition and all Conditions are met;
(iv)Provided that Executive relocates no later than March 31, 2019, pay
Executive or reimburse Executive for Executive’s reasonable relocation costs
back to the United States that are actually incurred, which shall be limited to
(a) one-way business class airfare to the United States for Executive and his
spouse; (b) the packing, moving and unpacking of household goods to the United
States (which shall be limited to one cargo container of up to 40 feet,
excluding items referenced in this paragraph 4(iv)(c)-(e) below) and storage for
such household goods in the United States for up to six (6) months; (c) the
transport of up to two (2) vehicles; (d) the shipment of an air pallet to the
United States for valuable households goods or goods needed in the short-term in
the United States; and (e) and such other miscellaneous relocation expenses
pre-approved by a Manager of the Company;
(v)Provide (a) tax preparation and, if applicable, tax equalization, for tax
year 2018, consistent with past practice and (b) to the extent Executive incurs
tax obligations in tax year 2019, tax preparation and, if applicable, tax
equalization, for tax year 2019, but in all cases only with respect to tax
obligations incurred as a result of working for the Company in Luxembourg; and
(vi)Notwithstanding Executive’s resignation and the terms of the applicable
equity award agreements, the treatment of Executive’s outstanding equity of
Altisource Portfolio Solutions S.A. (“ASPS”) will be as follows:
a.    Following the Separation Date and for a period of 6 months thereafter,
Executive will be allowed to retain and exercise (subject to any trading
restrictions pursuant to Altisource policies and/or applicable securities laws),
all stock options that are vested as of the Separation Date. For the avoidance
of doubt, this shall include (a) options that are vested as of the date of this
Agreement (currently: 6,700 vested stock options under Executive’s April 15,
2015 Non-Qualified Stock Option Award Agreement, 4,688 vested time-based stock
options under Executive’s November 11, 2014 Non-Qualified Stock Option Award
Agreement, 1,875 vested stock options under Executive’s May 15, 2014
Non-Qualified Stock Option Award Agreement, 1,875 vested stock options under
Executive’s May 15, 2013 Non-Qualified Stock Option Award Agreement and 25,000
vested stock options under Executive’s July 28, 2011 Non-Qualified Stock Option
Award Agreement) and (b) stock options that may vest between the date of this
Agreement and the Separation Date pursuant to the terms of the applicable award
agreements, in each case except where such vested options have been earlier
terminated by Executive pursuant to exercise;
b.    With respect to market-based stock options granted pursuant to Executive’s
July 27, 2017 Non-Qualified Stock Option Award Agreement and November 11, 2014
Non-Qualified Stock Option Award Agreement that are unvested as of the
Separation Date, if the respective market criteria for such options have been
satisfied on or prior to the 90 day anniversary of the Separation Date, such
options will vest according to the schedule set forth in the applicable award
agreement and such vested options shall be exercisable through the later to
occur of (i) the 6 month anniversary of the date such option vests,


Page 3 of 10    Strictly confidential    Executive _____/ Company _____

--------------------------------------------------------------------------------




or (ii) the 6 month anniversary of the Separation Date (for the avoidance of
doubt, if the respective performance-based criteria are not achieved within 90
days of the Separation Date, the corresponding options shall immediately
terminate);
c.    With respect to the performance-based stock options granted pursuant to
Executive’s April 7, 2017 Non-Qualified Stock Option Award Agreement that are
unvested as of the Separation Date, if the Service Revenue Target (as defined in
Section 10 of the award agreement) is satisfied on or prior to the ninety (90)
day anniversary of the Separation Date, such options will vest in an amount
equal to one hundred and fifty percent (150%) of Executive’s Target Amount (as
defined in Exhibit A of Executive’s award agreement) on the anniversary of the
April 7, 2017 grant date that immediately follows the calendar year in which the
Service Revenue Target has been achieved, and such vested options shall be
exercisable through the later to occur of (i) the 6 month anniversary of the
date such option vests, or (ii) the 6 month anniversary of the Separation Date
(for the avoidance of doubt, if the Service Revenue Target is not achieved
within 90 days of the Separation Date, all options under this award shall
immediately terminate).
d.    With respect to the performance-based stock options granted pursuant to
Executive’s February 12, 2018 Non-Qualified Stock Option Award Agreement, such
unvested options shall remain outstanding until the Stock Option Vestable
Portion (as defined in the award agreement) is determined by the Compensation
Committee in the first quarter of 2019 and, following such determination, the
Stock Option Vestable Portion of Executive’s award (if any) will accelerate and
become immediately vested in full, and such vested options shall be exercisable
for a period of six (6) months from the date of such vesting (for the avoidance
of doubt, all options other than the Stock Option Vestable Portion shall
immediately terminate following the Compensation Committee’s determination of
the Stock Option Vestable Portion).
e.    The following outstanding unvested restricted shares of ASPS common stock
(“Restricted Shares”) and ASPS Restricted Stock Units (“RSUs”) that are
scheduled to vest prior to February 14, 2020 will accelerate on the Separation
Date as indicated herein (3,098 RSUs under Executive’s February 12, 2018
Restricted Stock Unit Award Agreement, 3,750 Restricted Shares under Executive’s
November 13, 2017 Restricted Share Award Agreement, 1,666 Restricted Shares
under Executive’s July 27, 2017 Restricted Share Award Agreement, 502 Restricted
Shares under Executive’s April 7, 2017 Restricted Share Award Agreement and
1,867 Restricted Shares under Executive’s April 15, 2015 Restricted Share Award
Agreement).
f.    The unvested Restricted Shares and RSUs that have not accelerated pursuant
to paragraph 4(vi)(e) above (the “Non-Accelerated Shares”) will remain
outstanding following the Separation Date and if a Change of
Control/Restructuring Event (as defined in the applicable award agreement)
transaction closes prior to February 14, 2019 and the board of directors or
compensation committee of ASPS or any successor entity determines, in connection
with such Change of Control/Restructuring Event, to provide for the accelerated
vesting and settlement of such RSUs or Restricted Shares and/or to cancel the
outstanding unvested Restricted Shares and RSUs held by employees for
consideration, such determination will apply to the Non-Accelerated Shares to
the same extent as if Executive was still employed by the Company. In all other
cases, including if a Change of Control/Restructuring Event


Page 4 of 10    Strictly confidential    Executive _____/ Company _____

--------------------------------------------------------------------------------




transaction does not close prior to February 14, 2019, the Non-Accelerated
Shares shall terminate on February 14, 2019.


Except as set forth in this paragraph 4, and in paragraph 7 below, nothing in
this Agreement shall vary the terms of the applicable equity award agreements,
which provisions shall govern the treatment of the equity in all other respects.


In accordance with Altisource’s Insider Trading Policy, Executive will be
subject to the Company’s trading windows for a period of three (3) months
following the Separation Date.


The Company will provide the benefits and make the payments described in this
paragraph 4 in consideration and in exchange for Executive’ promises,
representations, warranties, covenants, agreements, releases and other
obligations set out in this Agreement and his adherence thereto.


5.Executive hereby (i) waives any and all rights to salary, incentive
compensation and other benefits, whether earned or unearned, and whether due or
to become due, from Altisource except for any amounts set forth in paragraph 4,
base salary owed for the period worked through the Separation Date and unused
annual leave for 2018 (if any); (ii) except as set forth in paragraph 4 above,
waives any and all claims to any equity-based compensation granted, allocated,
assigned or otherwise attributed to the employee prior to the date of this
Agreement (whether vested or unvested) from Altisource, including any
equity-based compensation that purports to give the employee the right to
benefit from or participate in the appreciation or increase in value of, or
profits or dividends from, any division, business unit or other sub-division of
Altisource, including without limitation, any award granted, allocated, assigned
or otherwise attributed to the employee and (iii) fully and forever releases and
discharges from liability, and covenants not to sue Altisource or its officers,
directors, managers, employees, counsel and agents and representatives of any
sort, both present and former, for any and all claims, damages, actions and
causes of action, arising from the beginning of time until the execution of the
Agreement by Executive, whether in contract, tort, negligence or otherwise, in
law or in equity, of every nature which Executive may ever have had, or now has,
which are known or may subsequently be discovered by Executive arising out of,
in connection with or related to Executive’s recruitment, hiring, employment
with Altisource and/or separation from employment with Altisource, the acts or
omissions of Altisource, including but not limited to any contracts, agreements
and promises, written and oral; any and all claims of discrimination on account
of sex, race, age, disability, color, national origin, religion, veteran status,
marital status or sexual orientation and claims or causes of action based upon
any equal employment opportunity laws, ordinances, regulations or orders,
including but not limited to Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Rehabilitation Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Genetic Information Nondiscrimination Act and any other
applicable antidiscrimination statutes whether under United States or Luxembourg
law; claims for wrongful termination actions of any type; (such as claim for
indemnity for non-pecuniary loss “indemnité pour préjudice moral”, indemnity for
material injury “indemnité pour préjudice matériel”, indemnity for improper
nature of the dismissal procedure “indemnité pour licenciement irrégulier pour
vice de forme”),


Page 5 of 10    Strictly confidential    Executive _____/ Company _____

--------------------------------------------------------------------------------




compensation or reinstatement in the event of nullity of the resignation,
compensatory allowance for notice period “indemnité compensatoire de préavis”,
and severance pay “indemnité de départ”), breach of express or implied covenant
of good faith and fair dealing; intentional or negligent infliction of emotional
distress; intentional or negligent failure to supervise, train, hire or dismiss;
claims for fraud, misrepresentation, libel, slander or invasion of privacy and
claim on salary arrears or overtime payment, compensation for legal or
contractual holidays not taken by Executive, reimbursement of expenses, bonuses,
commissions or premiums, entertainment expenses, options, warrants, relocation
costs, contributions in a supplementary pension plan, other elements of the
remuneration or salary, damages, allocation portion of profits, special
advantages, etc, without exception nor reservation.
6.    Executive represents and covenants that he has not and will not remove
from the Company premises any item belonging to Altisource, including files
(neither hard nor soft), Confidential Information, or office equipment.
Executive shall account for and return to the Company, on or before the
Separation Date (or earlier date decided by the Company in its sole discretion)
all Altisource property (including but not limited to iPhone, blackberry,
laptop, documents and disks, equipment, keys and passes belonging to the Company
which is or has been in the Executive’s possession or under the Executive’s
control). Documents and disks shall include but not be limited to
correspondence, files, emails, memos, reports, minutes, plans, records, surveys,
software, diagrams, computer print-outs, floppy disks, manuals, customer
documentation or any other medium for storing information. Executive represents
and covenants that he has not and will not disclose or use any Confidential
Information and/or trade secrets of Altisource. Executive shall keep all such
Confidential Information confidential and not disclose or use the Confidential
Information for any purpose, or divulge or disclose that Confidential
Information to any person. Any breach, even minimal, of these obligations may
constitute a serious offence, which may trigger a claim that may be exercised on
the basis of civil, and/or criminal law. As used in this Agreement,
“Confidential Information” means information: (i) disclosed to or known by
Executive as a consequence of or through his employment with Altisource; (ii)
not generally known outside Altisource; and (iii) which relates to any aspect of
Altisource or its business or prospective business. By example and without
limitation, Confidential Information includes, but is not limited to, any and
all information of the following or similar nature, whether transmitted
verbally, electronically or in writing: copyright, service mark and trademark
registrations and applications; patents and patent applications; licenses;
agreements; unique and special methods; techniques; procedures; processes;
routines; formulas; know-how; trade secrets; innovations; inventions;
discoveries; improvements; research proposals, development, test results or
papers; specifications; technical data and/or information; software; models;
sales figures; files; marketing plans; strategies; business plans, operations,
expenses, customers, competitors and forecasts; customer, pricing, and financial
information; budgets; methodologies; computer code and programs; compilations of
information; reports; records; compensation and benefit information; customer,
vendor, and supplier identities and characteristics; information provided to
Altisource by a third party under restrictions against disclosure or use by
Altisource or others; information designated secret or confidential by
Altisource; and information of which unauthorized disclosure could be
detrimental to the interests of Altisource, whether or not such information is
identified as confidential information by Altisource.




Page 6 of 10    Strictly confidential    Executive _____/ Company _____

--------------------------------------------------------------------------------




7.Executive acknowledges that during his time of employment he has been provided
access to Confidential Information and Altisource’s clients, employees,
customers and others with whom Altisource has formed valuable business
arrangements. Executive shall not, for a period of twenty-four (24) months
commencing on the Notice Date, directly or indirectly:
(i)Take any action that would interfere with, diminish or impair the
relationships that Altisource has with its employees, clients and customers
(whether current or prospective), and others with which Altisource has business
relationships or to which services are rendered;
(ii)Recruit or otherwise solicit for employment or induce to terminate
Altisource’s employment of or consultancy with, any person (natural or
otherwise) who is or becomes an employee or consultant of Altisource or hire any
such employee or consultant who has left the employ of Altisource within
twenty-four (24) months after the Notice Date.
(iii) Solicit or attempt to solicit any business from any of Altisource’s
present customers, or actively sought prospective customers, with whom Executive
had material contact for purposes of providing products or services that are
competitive with those provided by Altisource: provided that “material contact”
is agreed to exist between Executive and each customer or potential customer:
(a) with whom Executive dealt; (b) whose dealings with Altisource were
coordinated or supervised by Executive; or (c) about whom Executive obtained
Confidential Information in the ordinary course of business as a result of his
association with Altisource; or
(iv)Assist, cause or authorize, directly or indirectly, any other person,
partnership, association, corporation or other entity that Executive is employed
by, consults with, obtains an ownership interest in, or in which he is
materially involved in any manner as to the ownership, management, operation, or
control of to engage in any of the foregoing.
Executive further expressly agrees and acknowledges that he is bound by his
non-competition obligations under Article 9 of his Employment Contract for a
period of one (1) year commencing on the Notice Date.
The restrictive covenants in this paragraph 7 shall supersede the two (2) year
non-competition and non-solicitation covenants set forth in Executive’s equity
award agreements and such provisions shall be deemed to be replaced in their
entirety by this paragraph 7.
Any breach, even minimal, of these obligations may constitute a serious offence,
which may trigger a claim that may be exercised on the basis of civil, and/or
criminal law.
8.    Executive shall make himself reasonably available to Altisource at no cost
and upon reasonable notice during business hours to respond to inquiries of
Altisource and its advisors for a period of twenty-four (24) months from the
Separation Date. During such period, Executive shall fully cooperate with
Altisource and, upon reasonable notice, furnish any such information and
assistance to Altisource, at Altisource’s expense, as may be required by
Altisource in connection with Altisource’s defense or pursuit of any litigation,
administrative action or investigation in which Altisource is or hereafter
becomes a party or which Altisource undertakes. Executive’s duty of cooperation
includes, but is not limited to: (i) meeting with Altisource’s attorneys by
telephone or in person at mutually convenient times and places in order to state
truthfully his recollection of events; (ii) appearing at Altisource’s reasonable
request as a witness at


Page 7 of 10    Strictly confidential    Executive _____/ Company _____

--------------------------------------------------------------------------------




depositions or trials, without the necessity of a subpoena, in order to state
truthfully his knowledge of matters at issue; and (iii) signing at Altisource’s
request declarations or affidavits that truthfully state matters of which
Executive has knowledge. In addition, Executive agrees to notify the Altisource
Chief Legal and Compliance Officer promptly of any requests for information or
testimony that he receives in connection with any litigation or investigation,
pending or threatened, relating to Altisource’s business.
9.    Executive shall not, either directly or indirectly, disclose, discuss or
communicate to any entity or person, except his attorney and/or his immediate
family, any information whatsoever regarding the negotiations leading to this
Agreement, unless he is compelled to disclose such information pursuant to legal
process, and only then after reasonable notice to the Company. Executive shall
be responsible for assuring that his family and his attorney comply with the
nondisclosure commitments of this paragraph. A breach by Executive’s family or
his attorney will be considered a breach by Executive.
10.    Violation of any provision of this Agreement by Executive will entitle
the Company, in addition to and not in limitation of any and all other remedies
available to the Company at law or in equity, to recover any and all
consideration provided to Executive pursuant to paragraph 4 of this Agreement.
In addition, all payments and benefits made to Executive pursuant to this
Agreement shall be subject to claw-back by Altisource to the extent required by
applicable law or pursuant to any Altisource claw-back policy. Any Prohibited
Action(s) by others who have learned the information from Executive will subject
Executive to an action for breach of this Agreement. As used herein, “Prohibited
Action” shall mean any action which is a violation of the obligations imposed on
Executive under this Agreement.
11.    It is the intention of the Parties hereto that all questions with respect
to the construction of this Agreement and the rights and liabilities of the
Parties hereunder shall be determined in accordance with the laws of the Grand
Duchy of Luxembourg. Any dispute with respect to the construction of this
Agreement and the rights and liabilities of the Parties hereunder will be
brought before the courts and tribunals in the district of Luxembourg City.
Notwithstanding the foregoing, Executive irrevocably and unconditionally agrees
that any action commenced by Altisource for preliminary and permanent injunctive
relief or other equitable relief under this Agreement, may also be brought in a
United States District Court or, if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in the United
States.
12.    Subject to the following sentence, this Agreement sets forth all the
promises and agreements between them and supersedes all prior and
contemporaneous agreements, understandings, inducements or conditions, express
or implied, oral or written, except as contained herein. Notwithstanding any
term contained herein, Executive acknowledges and reaffirms his obligations in
the Employee Intellectual Property Agreement and understands that those
obligations remain effective following his separation from the Company.
13.    Both Parties acknowledge that they have had the opportunity to freely
consult, if they so desire, with attorneys of their own choosing prior to
signing this document regarding the contents and consequences of this document.
The Parties understand that the payment and other matters agreed to herein are
not to be construed as an admission of or evidence of liability for any
violation of the law, willful or otherwise, by any person or entity.


Page 8 of 10    Strictly confidential    Executive _____/ Company _____

--------------------------------------------------------------------------------




14.    Executive voluntarily, knowingly and without coercion enters into this
Agreement.
15.    Each Party executes this Agreement in good faith.
16.    The construction of the covenants contained herein shall be in favor of
their reasonable nature, legality, and enforceability, in that any reading
causing unenforceability shall yield to a construction permitting
enforceability. If any single covenant or clause shall be found unenforceable,
it shall be severed and the remaining covenants and clauses enforced in
accordance with the tenor of this Agreement. In the event a court should
determine not to enforce a covenant as written due to overbreadth, said covenant
shall be enforced to the extent reasonable, whether said revisions be in time,
territory or scope of prohibited activities.
17.    In signing this Agreement, Executive acknowledges and certifies that: (i)
he has carefully read and fully understands the provisions of this Agreement;
(ii) the Company has, by this Agreement, advised him to consult with an attorney
of his choice before signing this Agreement, and he has had an opportunity to do
so; (iii) he has been allowed a reasonable period of time after receiving this
Agreement (up to 21 days) in which to consider this Agreement before signing,
and that if he signs this Agreement prior to the expiration of the twenty-one
(21) day review period, he is voluntarily and knowingly waiving his twenty-one
(21) day review period; and (iv) he agrees to the terms of this Agreement
knowingly, voluntarily and without intimidation, coercion or pressure, and he
intends to be legally bound by the Agreement.
18.    Executive may revoke this Agreement within seven (7) calendar days after
he signs it. If he revokes it during that period, it will be null and void, and
he will not be entitled to any of the benefits set forth in this Agreement. To
revoke, Executive must ensure that written notice of revocation, sent by email,
is received by Mr. Ritts, Chief Legal and Compliance Officer, at
Gregory.Ritts@altisource.lu, by no later than 5:00 p.m. on the seventh calendar
day after he signs the Agreement. If Executive does not revoke the Agreement
during that seven-day revocation period, the effective date of the Agreement
shall be the day after the seven-day period has expired.
19.    This Agreement is made in two originals, each Party acknowledging having
received one original.


[Signatures appear on the following page]




Page 9 of 10    Strictly confidential    Executive _____/ Company _____

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereby voluntarily and knowingly enter into this
Agreement.
ATTEST:


By:
/s/Kevin J. Wilcox
 
By:
/s/Joseph A. Davila
 
 
Kevin J. Wilcox
 
 
Joseph A. Davila
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ALTISOURCE S.À R.L.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/William Shepro
 
 
 
 
 
William B. Shepro
 
 
 
 
 
Manager
 













Page 10 of 10    Strictly confidential    